Citation Nr: 0621635	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  06-15 755	)	DATE
	)
	)



THE ISSUE

Whether a March 24, 2006, Board of Veteran's Appeals (Board) 
decision denying an effective date prior to January 13, 2003, 
for service connection for functional bowel disease should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  


REPRESENTATION

Moving party represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The moving party had active service from May 1987 to May 
1996.  

This matter comes before the Board as an original action on a 
motion to revise or reverse a March 24, 2006, Board decision 
on the basis of alleged CUE in that decision.  That decision 
denied an effective date prior to January 13, 2003, for 
service connection for functional bowel disease.  

The moving party and his representative have submitted a 
photocopy of a letter by the moving party which it is alleged 
constitutes a claim for service connection for functional 
bowel disease and which, it is also alleged, was date stamped 
as received by the Veterans Assistance Office on January 20, 
1998, when it was submitted together with VA Form 9 that was 
also received on that same date.  It is conceded, however, 
that this document was not on file at the time of the March 
2006 Board decision which is being collaterally attacked via 
the current motion for revision on the basis of CUE.  In 
turn, this means that the question of whether the document 
had been lost or misplaced or otherwise should have been on 
file at the time of the March 2006 Board decision is a 
factual question.  As will be explained, factual questions 
are not properly addressed in the first instance in motions 
for revision on the basis of CUE.  

Rather, in a July 2006 pleading addressing the motion for 
revision, the moving party's service representative requested 
that the March 2006 Board decision be reconsidered.  
Accordingly, this matter will be addressed when the Board 
separately considers a motion for reconsideration.  


FINDINGS OF FACT

The March 24, 2006, Board decision denying an effective date 
prior to January 13, 2003, for service connection for 
functional bowel disease was reasonably supported by the 
evidence of record and correctly applied existing law and 
regulations. 


CONCLUSION OF LAW

The March 24, 2006, Board decision denying an effective date 
prior to January 13, 2003, for service connection for 
functional bowel disease did not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1401-1411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2005).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) 
and (c) (West 2002).  

Until November 21, 1997, a claimant was precluded from 
collaterally attacking a prior final Board decision by 
alleging CUE in the Board decision.  Likewise, a claimant was 
precluded from collaterally attacking a prior final Board 
decision by alleging CUE in a rating decision that was 
subsumed in the Board decision; rather, in such an instance 
CUE must be alleged in the Board decision that subsumed the 
rating decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Also see 38 U.S.C.A. § 7111 (West 2002).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2005). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2005).  CUE does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2005).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2005).  
Further, 38 C.F.R. § 20.1411(a) (2005) provides that the 
doctrine of the favorable resolution of reasonable doubt is 
not applicable in determinations of whether a prior Board 
decision contains CUE.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2005).  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) 
(2005). 

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as defined by the 
Court in Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997). 

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in 
Disabled American Veterans, et. al, v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), in conjunction with § 20.1409(c), operated to 
prevent Board review of any CUE claim that is the subject of 
a motion which is denied for failure to comply with the 
filing and pleading requirements of 38 C.F.R. § 20.1404(b).  
This was contrary to the requirement of 38 U.S.C. § 7111(e) 
that a CUE claim "shall be decided by the Board on the 
merits."  Thus, 38 C.F.R. § 1404(b) was invalidate.  

Inapplicability of VCAA

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOGCPREC 12-2001 it was held that neither of these 
statements constitutes binding law inasmuch as each statement 
was contrary to prior holding of the Federal Circuit which 
had not been overruled.  See Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, et. 
al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos v. 
West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 
528 U.S. 967 (1999).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In Holliday v. Principi, 14 Vet. App. 280, 286 
(2001) it was held that all VCAA provisions were potentially 
applicable to claims pending on the date of VCAA enactment.  
However, the Court did not specifically rule that CUE claims 
were covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  Rather, 
the Court recently held that the VCAA was not applicable to 
CUE adjudications.  "[T]here is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Generally see Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  

Consideration of New Evidence

As noted above, the moving party and his representative have 
submitted a photocopy of a letter by the moving party which 
it is alleged constitutes a claim for service connection for 
functional bowel disease and which it is also alleged was 
date stamped as received by the Veterans Assistance Office on 
January 20, 1998, when it was submitted together with VA Form 
9 that was also received on that same date.  The letter 
states, 

I am submitting this letter with my Form 9 dated 
Jan 20, 1998 to show my disagreement with the 
rating decision.  The Regional Office stated that 
I was to use general terms in my claim as I was a 
layperson and I could not medically diagnose 
myself.  All of the diagnosis I try to explain 
comes from my medical records.  I am not making 
false claims?  Nor do I think Reno has the right 
to tell me what to write down and how to claim it.  
They have ignored medical letters in my military 
records, which clearly states that I had the 
following: 

1.  Multiple Joint Arthritis (Inflame 
Joints) [sic]
2.  Acid Reflux
3.  Functional Bowel Disease and food 
allergy
4.  Rectal Bleeding from hemorrhoids
5.  Headaches (Migraine)
6.  High Blood Pressure

I would like to request a Local Board Meeting with 
the Local Board Officer to resolve these issues.  
To present my case to the board officer to end 
this constant paperwork.  

It is conceded, however, that this document was not on file 
at the time of the March 2006 Board decision which is being 
collaterally attacked via the current motion for revision on 
the basis of CUE.  

38 C.F.R. § 20.1405(d) (2005) provides that a "decision on a 
motion under this subpart shall be made by the Board.  There 
shall be no referral of the matter to any adjudicative or 
hearing official acting on behalf of the Secretary for the 
purpose of deciding the motion" (but see 38 C.F.R. 
§ 20.1405(e) which provides that the matter may be referred, 
subject to 38 C.F.R. § 20.1405(b), to the RO to ensure 
completeness of the record [for example, to obtain VA records 
as to a Board decision issued on or after July 21, 1992] and 
38 C.F.R. § 20.1409(b) that such a referral is not a final 
Board decision).  Moreover, a referral of any new evidence to 
the RO for initial consideration is not permissible.  "As 
the Federal Circuit said in Smith [v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994)] and as set forth in [VAOGCPREC 14-95] an RO 
must not be placed in the anomalous position of reviewing the 
decision of the BVA, a superior tribunal."  Donovan v. 
Gober, 10 Vet. App. 404, 409 (1997).  

As stated above, and despite the submission of additional 
evidence, this motion must be decided on the basis of the 
evidence on file at the time of the challenged Board 
decisions.  Any new or additional evidence may not be 
considered in determining whether there was CUE in the 
challenged Board decisions.  Further, 38 C.F.R. § 20.1304(c) 
(2005) applies to the procedures involved in appeals 
initiated from an RO decision; whereas, 38 C.F.R. § 20.1400 - 
20.1411 (2005) are the regulations governing the procedure 
for the adjudication of motions to revise or reverse Board 
decisions on the basis of alleged CUE.  These regulations do 
not provide for remand of a case to the RO.  Indeed, 38 
U.S.C.A. § 7111(e) (West 2002) provides that a request for 
revision of a Board based on CUE "shall be submitted 
directly to the Board and shall be decided by the Board on 
the merits, without referral to any adjudicative or hearing 
official acting on behalf of the Secretary."  

38 C.F.R. § 20.1402 (2005) provides that "[m]otions filed 
under this subpart are not appeals and, except as otherwise 
provided, are not subject to the provisions of part 19 of 
this title or this part 20 which relate to the processing and 
disposition of appeals."  Also, 38 C.F.R. § 20.1405(b) 
(2005) provides that "[n]o new evidence will be considered 
in connection with the disposition of the motion.  Material 
included in the record on the basis of [§ 20.1403(b)(2)] is 
not considered new evidence."  Nonetheless, § 20.1403(b)(2) 
is a special provision applying only to Board decisions 
issued on or after July 21, 1992, the date of the decision by 
the Court in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA records are deemed to be constructively in 
the possession of VA adjudicators and must be obtained for a 
merits adjudication).  In other words, the Bell decision 
addressed records or evidence created by VA and, thus, deemed 
constructively in VA possession.  It did not address the 
circumstance here, in which it is alleged that a document 
created by the moving party was submitted to and, allegedly, 
received by VA.  

That the moving party and his service representative consider 
the January 20, 1998, letter to be "new" is recognized by 
the handwritten notation on that letter and concession in the 
representative pleadings waiving initial consideration of 
such evidence by the RO prior to the Board rendering its 
decision on the motion for revision.  

So, in sum, the motion for revision must be addressed without 
consideration of the January 20, 1998, submission.  

Analysis

The March 24, 2006, Board decision denied an effective date 
prior to January 13, 2003, for service connection for 
functional bowel disease.  The moving party now claims that 
there was CUE in the March 2006 Board decision.  If so, the 
effect would be to revise or reverse that decision and 
establish a new effective date for the grant of service 
connection for functional bowel disease.  

The veteran's service representative has also argued that in 
addition to not properly filing the veteran's January 20, 
1998, statement in the claim file (which would serve as an 
informal claim for functional bowel disease), that VA has on 
multiple prior occasions lost documents in the veteran's 
claim files and has either incompetently or "through 
intentional sabotage" lost pertinent documentation relative 
to an earlier claim.

These are very serious allegations indeed and border very 
closely to alleging that VA had engaged in criminal activity.  
The seriousness of such allegations is not lost on the Board.  
Such allegations should never be made lightly and should be 
accompanied by corroborating evidence.  On the other hand, 
here there is no such corroborating evidence.  Rather, there 
is only the bald opinion or perception of the veteran and the 
veteran's representative.  Moreover, there is no specific 
allegation as to any other allegedly lost or misplaced 
document which should have been in the record which would 
having a bearing on the proper effective date for service 
connection for functional bowel disease.  

Accordingly, the Board will now address the merits of the 
motion.

The March 2006 Board decision made a Finding of Fact that:

A claim of entitlement to service connection for 
functional bowel disease, was not filed by or on 
behalf of the veteran prior to January 13, 2003.  

The Board, in March 2006, then made the following Conclusion 
of Law:

The criteria for the assignment of an effective 
date earlier than January 13, 2003, for a grant of 
entitlement to service connection for functional 
bowel disease, have not been met.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400 
(2005).  

The March 2006 Board decision noted that it was contended 
that the correct effective date should be the day after 
service separation because the disability originated in 
service and had been linked by a VA medical professional to 
the moving party's military service.  The Board, however, 
noted in March 2006 that "this case turns on whether a 
formal or informal claim for entitlement to service 
connection for functional bowel disease was received by VA 
prior to January 13, 2003."  The Board then concluded that 
such a claim had not been received, stating, 

The veteran concedes that no formal claim for 
functional bowel disease was submitted by him 
prior to January 2003, and thus, it must be 
ascertained whether some document or communication 
representing an informal claim was received by VA 
prior to January 13, 2003, with such reflecting an 
intention on the veteran's part to apply for 
service connection for functional bowel disease.  

The Board further concluded,

Review of the entirety of the veteran's claims 
folder, spanning nine volumes in total, fails to 
identify any informal claim by the veteran for 
functional bowel disease prior to the RO's receipt 
on January 13, 2003, of the veteran's statement 
alleging entitlement to service connection for a 
dysfunctional bowel syndrome.  In short, the 
record, as developed from the time of the 
veteran's discharge from service in May 1996, 
fails to demonstrate prior to January 13, 2003, 
any communication or statement by or on his behalf 
indicating an intention on his part to seek VA 
compensation for a bowel disorder other than 
hemorrhoids and an anal fissure.  Moreover, as it 
was not until a VA examination in April 2005 that 
the diagnosis of irritable bowel syndrome 
(functional bowel disease) was confirmed and 
otherwise linked by the examining medical 
professional to the veteran's period of military 
service, assignment of an effective date earlier 
than January 13, 2003, for a grant of service 
connection for functional bowel disease is barred 
by dispositive law and regulations.  

Moreover, the Board addressed the in-service diagnoses in 
comparison to the post-service evidence, in response to 
testimony of the moving party at a March 1999 RO hearing.  To 
the extent that the moving party simply reasserts his 
contentions in this regard, it is not a basis for CUE because 
it would require a reweighing of the probative value of the 
evidence. 

It is also contented is that there was CUE in a VA failure to 
comply with the duty to assist in not providing the veteran 
with a comprehensive VA examination for the purpose of 
obtaining a definitive medical opinion that the veteran had 
functional bowel disease or to obtain a medical nexus opinion 
linking any function bowel disease to the veteran's period of 
military service.  In Caffrey v. Brown, 6 Vet. App. 377, 383-
84 (1994) the Court held that as to a contention that there 
was CUE due to the VA's failure in the duty to assist, even 
if an incomplete record ultimately leads to an incorrect 
determination "an incomplete record, factually correct in 
all other respects, is not clearly and unmistakably erroneous 
. . . .  In short, the VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
As unjust as this finding may appear, it is dictated by the 
law by which we are bound."  An adjudication, otherwise 
correct, based on erroneous medical evidence is "not an 
administrative error during the adjudicative process which 
would require the prior decision to be reversed or amended" 
based on CUE.  Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  

It is asserted that the challenged Board decision failed to 
fully address the favorable evidence in the claim file which 
supported the claim for an earlier effective date for service 
connection for functional bowel disease.  This, however, 
amounts to no more than a request to engage in initial and de 
novo weighing of the probative weight of the evidence, which 
is also not permissible in a motion for revision on the basis 
of CUE.  

The factually driven arguments have been set forth as grounds 
for revision but there is no allegation that the Board failed 
to apply governing statutes or regulations; or, improperly 
applied governing statutes or regulations.  Rather, the 
allegations simply address what was considered to be the 
greater probative value of the favorable evidence.  As noted 
above, in addressing CUE in a prior Board decision the Board 
may not reweigh the evidence.  Any CUE must be manifest and 
not based on a mere disagreement with how the evidence was 
weighed which, unfortunately, is the thrust of the 
allegations of CUE in this case. 

Lastly, it is alleged that in March 2006 the Board did not 
favorably resolve all doubt, as required by 38 C.F.R. 
§ 3.102.  Such an allegation, however, is also not a basis 
for CUE.  

Accordingly, revision of the March 2006 Board decision is not 
warranted.  


ORDER

As there was no CUE in the March 24, 2006, Board decision 
denying an effective date prior to January 13, 2003, for 
service connection for functional bowel disease, the motion 
for revision or reversal of that decision is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


